Citation Nr: 0523461	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He served in combat in the Pacific Theater 
during World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to TDIU.  
The veteran perfected an appeal on this issue.

The veteran declined to testify before a Veterans Law Judge 
of the Board.  See VA Form 9, appeal to the Board on denial 
of TDIU.  

In July 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  

It is noted that this matter is again before the Board 
following completion of its August 2004 remand directives, 
which ordered further evidentiary development on the issue of 
TDIU, as well as on service connection for malignant skin 
neoplasms.  Following further development, in a June 2005 
rating decision, the RO granted service connection for 
actinic keratosis of the arms and face, claimed as malignant 
skin neoplasms, and assigned an initial 10 percent rating for 
this disability effective October 17, 2000, the date of 
filing of the original service connection claim.  

A veteran generally is presumed to be seeking the maximum 
benefit available.  Thus, the June 2005 rating action, while 
favorable on the issue of service connection and as to the 
assignment of a compensable rating, is deemed to be in 
controversy on appeal to the extent that the veteran is 
dissatisfied with the initial disability rating assigned 
therefor.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's accredited service representative submitted 
statements in July 2005 and August 2005, after the issuance 
of the June 2005 Supplemental Statement of the Case 
addressing only the denial of TDIU, as the RO had considered 
the June 2005 rating action on actinic keratosis a complete 
grant of the benefit sought.  However, the veteran has not 
specifically expressed disagreement with the 10 percent 
rating assigned for actinic keratosis.  (It is acknowledged 
that July 2005 representative's statement lists service 
connection for malignant skin neoplasms as an issue on 
appeal, but the discussion therein does not address the 
rating assigned; the August 2005 statement addresses only 
TDIU.)  Thus, the Board finds it reasonable to construe these 
statements to mean that the veteran desires appellate review 
on the issue of TDIU only, and proceeds below on this issue.  
The veteran, however, is free to express disagreement with 
the rating assigned for actinic keratosis, and subsequently 
to perfect the matter for appellate review within the time 
limit for appealing the June 2005 RO rating action.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral 
sensorineural hearing loss (60 percent disabling), tinnitus 
(10 percent), fracture residuals of the left tibia 
(noncompensable), and actinic keratosis (10 percent).  The 
combined disability rating is 70 percent effective October 
17, 2000.  

2.  The veteran has an eight-grade education.  

3.  The veteran was a self-employed farmer for most of his 
working life; he also had employment from 1981 to 1983 as a 
tractor operator/carpenter.  

4.  The veteran is not precluded from obtaining and 
maintaining gainful employment due to service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

VA will grant TDIU where the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability (or 
disabilities).  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  TDIU 
may be assigned where the schedular rating is less than total 
and when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more.  If there are two or more disabilities, one must be 
rated at 40 percent or more, and sufficient additional 
disability for a combined rating of 70 percent or more.  38 
C.F.R. § 4.16 (2004).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  TDIU 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id. (citing 38 C.F.R. §§ 4.1 and 4.15).  
The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).


If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. 
§§ 3.341(a), 4.19 (2004).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (2004).  Nonetheless, for a 
veteran to prevail on a TDIU claim, it is necessary that the 
record reflect some factor which places the claimant in a 
different position than other veterans with the same 
disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Factors to be considered are the veteran's 
level of education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).

Turning to pertinent evidence, service connection is in 
effect for bilateral sensorineural hearing loss (60 percent 
disabling as of October 17, 2000), tinnitus (10 percent 
disabling as of October 17, 2000), and fracture residuals of 
the left tibia (noncompensable), in addition to actinic 
keratosis (10 percent).  The combined rating for service-
connected disabilities is 70 percent effective October 17, 
2000.  As such, the veteran meets the threshold combined 
rating percentage requirement in 38 C.F.R. § 4.16(a) for TDIU 
consideration.

The veteran's basic contention is that his service-connected 
hearing impairment, due to sensorineural hearing loss and 
tinnitus, is what renders him unemployable.  See April 2003 
TDIU application, citing disabilities rated under Diagnostic 
Codes 6100 and 6260, sensorineural hearing loss and tinnitus, 
respectively.  The veteran does not specifically allege that 
left tibia fracture residuals also plays a role in 
unemployability, and it is noted that this disability has 
been rated as noncompensable.  Nor does he claim that actinic 
keratosis, rated at 10 percent, renders him unemployable.  
While the rating assigned for sensorineural hearing loss 
alone - 60 percent - plus the 10 percent assigned for 
tinnitus, together, seem to be generally consistent with the 
veteran's allegation that unemployability is attributable to 
hearing impairment, the Board reviews the entire record, 
including all evidence pertaining to the actinic keratosis 
and tibia fracture residuals to determine whether TDIU is 
warranted based upon service-connected disabilities.    

The record indicates that the veteran has spent the majority 
of his life farming.  His service separation qualification 
record indicates that he was raised on a farm and engaged in 
various farming chores.  The information he has supplied to 
support his current claim indicates that he worked as a self-
employed farmer from 1946 until 1980.  In his October 2003 
statement, the veteran stated that, since stopping farming, 
which had occupied most of his working years, he had 
"minor" positions thereafter, but did not provide further 
details as to what these jobs were and the dates of 
employment.  In a September 2004 statement, the veteran 
reported that he worked full-time (40 hours per week) from 
1981 to 1983 as a tractor operator/carpenter.  He added that 
he worked "pretty much when I wanted" and averaged about 40 
hours weekly at this job.  He also reported that he became 
too disabled to work in 1990.  

The veteran's service separation qualification record 
indicates that the veteran had completed eighth grade, and 
did not have a degree or diploma.  The veteran also reported 
an eighth grade education in his April 2003 TDIU application, 
although he reported in September 2004 that he had completed 
four years of high school.  The Board places greater weight 
on the earlier records, and resolves this conflict by 
concluding that the veteran has an eighth grade education.  

The veteran maintains that service-connected hearing loss and 
tinnitus affected his ability to maintain full-time 
employment as of 1990, but also affirmatively stated that he 
did not leave his last employment due to service-connected 
disability.  See April 2003 and September 2004 TDIU 
application.  As reflected in the April 2002 VA skin 
disorders medical examination report, the veteran reportedly 
is retired, apparently from self-employed farming.  The 
veteran has reported that he stopped farming due to skin 
cancer.  In his March 2004 VA Form 9, he stated that he left 
his last employment (part time) due to skin cancer.  

In sum, the record contains various generalized allegations 
by the veteran that he is unemployable due to hearing loss 
and tinnitus; yet, he himself reported that he did not leave 
his last gainful employment due to service-connected 
disability.  Rather, he reported in various statements 
throughout the appeal period that, while he had strong sun 
exposure while in the Pacific during military service, he 
also had significant sun exposure as a farmer, and, in 
October 2003, that he stopped farming due to skin cancer, not 
due to significant hearing impairment.  

No medical doctor or other health care professional has 
opined that the veteran cannot obtain or maintain gainful 
employment solely due to hearing impairment, or due to 
hearing impairment in combination with the service-connected 
actinic keratosis and/or tibia fracture residuals.  As for 
tibia fracture residuals, a VA examiner, who had reviewed the 
veteran's claims folder, explicitly stated in his May 2005 
report that this disability "has no impact on his daily 
activities and is not obstructing his employment at this 
time."  In this connection, it is pertinent that nowhere in 
the record does the veteran himself allege that tibia 
fracture residuals cause him to be unemployable.  As for 
actinic keratosis, it is pertinent, as with tibia fracture 
residuals, that he does not allege this is the chief medical 
problem that affects employability; nor is there any medical 
evidence that this is so.

As for hearing impairment, the same C&P examiner who found no 
basis to link employability to tibia fracture residuals 
stated, in another May 2005 report that, while hearing loss 
and tinnitus can be attributed to active duty, the veteran is 
not unemployable due to hearing impairment.  Also, another 
C&P examiner, who reportedly had not reviewed the claims 
folder, stated in his May 2005 report: "Although there is 
significant amount of hearing loss, [the] veteran is able to 
communicate well with amplification which has already been 
provided to the vet[eran] . . . [He] remains employable with 
his current state of hearing loss and tinnitus."  

In this connection, the Board acknowledges the August 2005 
argument of the veteran's representative to the effect that 
the latter opinion is unreliable because the examiner did not 
review the claims file.  The Board does not agree.  Two C&P 
examiners reached the conclusion that the veteran's hearing 
loss is significant.  The significance of hearing impairment 
is conceded; indeed the assignment of 60 and 10 percent 
ratings, respectively, for hearing loss and tinnitus, 
reflects VA's acknowledgement that this is so.  The issue is 
whether, with hearing aids, the hearing impairment is still 
so debilitating that it precludes employability.  Both 
examiners, one of which did review the veteran's medical 
history as documented in the claims folder, concluded this is 
not so.  While the Board appreciates the accredited 
representative's argument, it respectfully takes issue with 
the argument to the extent that it ignores one C&P examiner's 
opinion - based upon a physical examination of the veteran 
and a review of the claims folder - that is unfavorable on 
the issue of TDIU, in favor of the other on the grounds that 
the other examiner reportedly did not have before him the 
veteran's claims folder.  Moreover, it is arguable that the 
opinion of examiner who had reviewed the claims file 
"outweighs" the other in probative value, if the Board were 
to concede the merits of the representative's argument that 
review of the claims folder is one factor that makes an 
opinion reliable for rating purposes, and it, as with the 
other, is unfavorable.

The Board also acknowledges the representative's argument 
that sufficient consideration or analyses of the veteran's 
employment history has not been done.  Regardless of the 
consideration given to these factors by the RO, the Board 
itself has considered the entire record, including all 
submittals of the veteran and his representative considering 
employment history.  Again, there is absolutely no medical 
evidence or other opinion of a health care professional that 
the veteran had stopped gainful employment or was terminated 
from any employment, part or full time, because he could not 
perform a job due to service-connected disability.  Rather, 
the veteran himself reported that he was a self-employed 
farmer most of his life.  The record suggests that he retired 
from this job on his own after decades of farming, and then 
continued working for a few years thereafter.  Notably, 
however, he stopped working several years before he reports 
that he became too disabled to work.  The veteran has also 
stated that skin cancer prompted him to stop farming; the 
veteran's statements suggest that he stopped farming to avoid 
additional sun exposure.  The Board notes that skin cancer 
itself is not service-connected.  Nonetheless, even if the 
Board were to assume that the service-connected actinic 
keratosis had some role in employability, it is rated at 10 
percent - significantly lower than for hearing impairment, 
which the veteran alleges is most debilitating for 
employability purposes - and no medical evidence supports the 
conclusion that the veteran cannot work due to his actinic 
keratosis.  Moreover, with respect to hearing impairment, the 
veteran's allegation that hearing loss precludes employment 
is not enough.  Again, the Board fully concedes that the 
veteran's hearing impairment is more than minor; however, 
with two examiners' unfavorable opinions and no other opinion 
to "counter" them, the generalized lay allegations that 
hearing impairment causes unemployability is inadequate to 
place the evidence in relative equipoise to permit the Board 
to employ the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (2004); 38 C.F.R. § 4.3 (2004).
     
Based upon all of the foregoing, the Board does not find 
sufficient bases upon which to conclude that the veteran is 
unemployable due to his service-connected disabilities.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2003 letter, sent in 
advance of the July 2003 rating decision denying TDIU, the RO 
notified the veteran of the regulatory criteria applicable to 
a TDIU claim, and explained that medical evidence is needed 
to show that unemployability is due to service-connected 
disability.  This letter also explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include records from other 
government agencies, private doctors, or employers, then VA 
would make reasonable efforts to obtain the records from the 
sources identified, but that he ultimately is responsible for 
substantiating his claim, even though the law requires VA 
assistance in claim substantiation.  The veteran received 
additional duty-to-assist letters from the RO in October 
2003, and from the VA Appeals Management Center (AMC), in 
August 2004 and October 2004.  These letters were 
substantially similar to that sent in June 2003, and further 
reinforced prior notice of VCAA requirements and VA 
obligations thereunder during the appeal period.    

As for the "fourth element," the AMC's August 2004 letter 
explicitly stated: "If the evidence is in your possession, 
please send it to us."  Its October 2004 letter asked the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Also, 
through the issuance of the January 2004 Statement of the 
Case (SOC) specific to TDIU, the veteran was notified of 
38 C.F.R. § 3.159, which includes a provision that he may 
submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, Supplemental SOC (SSOC), and duty-to-
assist correspondence, as well as the rating decision, why 
entitlement to TDIU is not substantiated.  He was told about 
his and VA's respective claim development responsibilities in 
numerous VCAA letters, and was on notice that he himself has 
claim substantiation responsibility so long as the rating 
action remains unfavorable.  

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the July 2003 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

The Board has conducted such an evaluation, and finds no 
prejudicial error due to the timing of the notice, namely 
with respect to the fourth element.  The veteran was provided 
a complete notice during the appeal period, in advance of 
recent certification of the appeal to the Board.  Even after 
the issuance of the June 2005 SSOC, the veteran had a 60-day 
opportunity to comment on the claim; his representative 
submitted additional argument, but neither he nor the veteran 
indicated that there exists other evidence missing from the 
record.  In this connection, it is noted that the veteran has 
not claimed that VA failed to comply with VCAA notice 
provisions, or that he possesses any evidence required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, No. 02-1077, slip op., at 33 (U.S. Vet. App. April 
14, 2005).

Again, through the rating action, SOC, SSOC, and, as well, 
the Board's August 2004 remand order, the veteran was placed 
on notice as to what the applicable legal considerations are, 
and thus, that the evidence must be consistent with TDIU 
criteria.  While he was so notified, and had an opportunity 
to produce such evidence (namely, private medical records) 
himself, he did not do so; as for VA medical evidence, to 
include C&P examination results, and lay evidence, they, as a 
whole, do not adequately support TDIU, as discussed in 
Section I of this decision.      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA C&P examination and private medical 
records.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  He did not 
report the existence of additional pertinent records despite 
appropriate notification that he may do so during the appeal 
period.  Contemporaneous VA C&P examination results 
appropriate to the TDIU claim, which included consideration 
of relevant history (see Section I above) are in the claims 
file.  Based upon the foregoing, the Board concludes that VA 
has met its duty-to-assist obligations.   


ORDER

TDIU is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


